Exhibit 10.1

Execution Version

 

 

 

U.S. $1,500,000,000

364-DAY REVOLVING CREDIT AGREEMENT

Dated as of March 1, 2017

Among

MONDELĒZ INTERNATIONAL, INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

HSBC SECURITIES (USA) INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC

and

HSBC SECURITIES (USA) INC.,

as Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions and Accounting Terms  

SECTION 1.01

 

Certain Defined Terms

     1  

SECTION 1.02

 

Computation of Time Periods

     14  

SECTION 1.03

 

Accounting Terms

     14   ARTICLE II   Amounts and Terms of the Advances  

SECTION 2.01

 

The Pro Rata Advances

     14  

SECTION 2.02

 

Making the Pro Rata Advances

     15  

SECTION 2.03

 

Repayment of Pro Rata Advances

     16  

SECTION 2.04

 

Interest on Pro Rata Advances

     16  

SECTION 2.05

 

Additional Interest on LIBO Rate Advances

     17  

SECTION 2.06

 

Conversion of Pro Rata Advances

     17  

SECTION 2.07

 

The Competitive Bid Advances

     18  

SECTION 2.08

 

LIBO Rate Determination

     22  

SECTION 2.09

 

Fees

     23  

SECTION 2.10

 

Termination or Reduction of Commitments and Extension of Termination Date

     23  

SECTION 2.11

 

Optional Prepayments of Pro Rata Advances

     24  

SECTION 2.12

 

Increased Costs

     24  

SECTION 2.13

 

Illegality

     25  

SECTION 2.14

 

Payments and Computations

     26  

SECTION 2.15

 

Taxes

     27  

SECTION 2.16

 

Sharing of Payments, Etc.

     30  

SECTION 2.17

 

Evidence of Debt

     30  

SECTION 2.18

 

[Reserved]

     31  

SECTION 2.19

 

Use of Proceeds

     31  

SECTION 2.20

 

Defaulting Lenders

     31   ARTICLE III   Conditions to Effectiveness, Lending and Extension of
Maturity Date  

SECTION 3.01

 

Conditions Precedent to Effectiveness

     32  

SECTION 3.02

 

Initial Advance to Each Designated Subsidiary

     33  

SECTION 3.03

 

Conditions Precedent to Each Pro Rata Borrowing

     34  

SECTION 3.04

 

Conditions Precedent to Each Competitive Bid Borrowing

     35  

SECTION 3.05

 

Conditions Precedent to the Extension of the Maturity Date

     36  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV   Representations and Warranties  

SECTION 4.01

 

Representations and Warranties of Mondelēz

     36   ARTICLE V   Covenants of Mondelēz  

SECTION 5.01

 

Affirmative Covenants

     38  

SECTION 5.02

 

Negative Covenants

     39   ARTICLE VI   Events of Default  

SECTION 6.01

 

Events of Default

     41  

SECTION 6.02

 

Lenders’ Rights upon Event of Default

     42   ARTICLE VII   The Administrative Agent  

SECTION 7.01

 

Authorization and Action

     43  

SECTION 7.02

 

Administrative Agent’s Reliance, Etc.

     43  

SECTION 7.03

 

The Administrative Agent and Affiliates

     44  

SECTION 7.04

 

Lender Credit Decision

     44  

SECTION 7.05

 

Indemnification

     45  

SECTION 7.06

 

Successor Administrative Agent

     45  

SECTION 7.07

 

Administrative Agent, Joint Bookrunners, Joint Lead Arrangers and Co-Syndication
Agents

     46  

SECTION 7.08

 

Withholding Tax

     46   ARTICLE VIII   Guaranty  

SECTION 8.01

 

Guaranty

     46  

SECTION 8.02

 

Guaranty Absolute

     47  

SECTION 8.03

 

Waivers

     47  

SECTION 8.04

 

Continuing Guaranty

     48  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE IX   Miscellaneous  

SECTION 9.01

 

Amendments, Etc.

     48  

SECTION 9.02

 

Notices, Etc.

     49  

SECTION 9.03

 

No Waiver; Remedies

     50  

SECTION 9.04

 

Costs and Expenses

     51  

SECTION 9.05

 

Right of Set-Off

     52  

SECTION 9.06

 

Binding Effect

     52  

SECTION 9.07

 

Assignments and Participations

     52  

SECTION 9.08

 

Designated Subsidiaries

     56  

SECTION 9.09

 

Governing Law

     57  

SECTION 9.10

 

Execution in Counterparts

     57  

SECTION 9.11

 

Jurisdiction, Etc.

     57  

SECTION 9.12

 

Confidentiality

     59  

SECTION 9.13

 

No Fiduciary Relationship

     60  

SECTION 9.14

 

Integration

     60  

SECTION 9.15

 

USA Patriot Act Notice

     60  

SECTION 9.16

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     60  

SCHEDULES

 

Schedule I

     —     

List of Lenders and Commitments

Schedule II

     —     

List of Applicable Lending Offices

EXHIBITS

     

Exhibit A-1

     —     

Form of Pro Rata Note

Exhibit A-2

     —     

Form of Competitive Bid Note

Exhibit B-1

     —     

Form of Notice of Pro Rata Borrowing

Exhibit B-2

     —     

Form of Notice of Competitive Bid Borrowing

Exhibit C

     —     

Form of Assignment and Acceptance

Exhibit D

     —     

Form of Designation Agreement

Exhibit E-1

     —     

Form of Opinion of Special Counsel for Mondelēz

Exhibit E-2

     —     

Form of Opinion of Special Local Counsel for Mondelēz

Exhibit E-3

     —     

Form of Opinion of Internal Counsel for Mondelēz

Exhibit F

     —     

Form of Opinion of Counsel for Designated Subsidiary

 

-iii-



--------------------------------------------------------------------------------

364-DAY REVOLVING CREDIT AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of March 1, 2017, among MONDELĒZ INTERNATIONAL, INC., a Virginia corporation
(“Mondelēz”); the BANKS, FINANCIAL INSTITUTIONS and OTHER INSTITUTIONAL LENDERS
listed on the signature pages hereof (the “Initial Lenders”) and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as administrative agent (in such capacity, the
“Administrative Agent”).

Mondelēz has requested, and the Initial Lenders are willing to extend new credit
to Mondelēz and the other Borrowers (as defined below) in the form of a
revolving credit facility, pursuant to the terms and subject to the conditions
herein set forth. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, Loan & Agency, 500 Stanton Christiana Road,
Op2, Floor 3, Newark, DE, 19713-2107, United States. Attention: Jane Dreisbach,
jane.dreisbach@jpmorgan.com, 302-634-4733 (facsimile), or (b) such other account
of the Administrative Agent as is designated in writing from time to time by the
Administrative Agent to Mondelēz and the Lenders for such purpose.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Agents” means the Administrative Agent, each Co-Syndication Agent, each Joint
Bookrunner and each Joint Lead Arranger.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption and the
UK Bribery Act.

“Applicable Facility Fee Rate” means, for any date, a percentage per annum equal
to the percentage set forth below determined by reference to the higher of
(i) the rating of Mondelēz’s long-term senior unsecured Debt from Standard &
Poor’s (or, if there shall be no outstanding rated long-term senior unsecured
Debt of Mondelēz, the long-term company, issuer or similar rating established by
Standard & Poor’s for Mondelēz) and (ii) the rating of Mondelēz’s long-term
senior unsecured Debt from Moody’s (or, if there shall be no outstanding



--------------------------------------------------------------------------------

rated long-term senior unsecured Debt of Mondelēz, the long-term company, issuer
or similar rating established by Moody’s for Mondelēz), in each case on such
date:

 

Rating

   Applicable Facility Fee Rate  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.070 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.080 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.095 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.110 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.125 % 

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Facility Fee Rate shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s, the Applicable Facility Fee Rate shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz and approved in writing by the Required Lenders and
(z) no rating is available from any of Standard & Poor’s, Moody’s or any other
nationally recognized statistical rating organization designated by Mondelēz and
approved in writing by the Required Lenders, the Applicable Facility Fee Rate
shall be 0.125%.

“Applicable Interest Rate Margin” means (a) as to any Base Rate Advance, the
applicable rate per annum set forth below under the caption “Base Rate Spread”
and (b) as to any LIBO Rate Advance, the applicable rate per annum set forth
below under the caption “LIBO Rate Spread”, determined by reference to the
higher of (i) the rating of Mondelēz’s long-term senior unsecured Debt from
Standard & Poor’s (or, if there shall be no outstanding rated long-term senior
unsecured Debt of Mondelēz, the long-term company, issuer or similar rating
established by Standard & Poor’s for Mondelēz) and (ii) the rating of Mondelēz’s
long-term senior unsecured Debt from Moody’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Mondelēz, the long-term
company, issuer or similar rating established by Moody’s for Mondelēz), in each
case on such date:

 

Rating

   Base Rate Spread     LIBO Rate Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.000 %      0.805 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.000 %      0.920 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.030 %      1.030 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.140 %      1.140 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.250 %      1.250 % 

 

-2-



--------------------------------------------------------------------------------

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Interest Rate Margin shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s, the Applicable Interest Rate Margin shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz and approved in writing by the Required Lenders and
(z) no rating is available from any of Standard & Poor’s, Moody’s or any other
nationally recognized statistical rating organization designated by Mondelēz and
approved in writing by the Required Lenders, the Applicable Interest Rate Margin
shall be 0.250% as to any Base Rate Advance and 1.250% as to any LIBO Rate
Advance.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i)    the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as the Administrative Agent’s prime rate;

(ii)    1/2 of one percent per annum above the Federal Funds Effective Rate; and

(iii)    the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum;

provided that in no event shall the Base Rate be less than zero.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

-3-



--------------------------------------------------------------------------------

“Borrower Agent” means agents of Mondelēz acting in capacity with, or
benefitting from, this Agreement or the proceeds of any Advance.

“Borrowers” means, collectively, Mondelēz and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, or (ii) if such Lender has entered into
an Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent, pursuant to Section 9.07(d).

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

“Competitive Bid Note” means a promissory note of any Borrower payable to any
Lender (or its registered assigns), in substantially the form of Exhibit A-2
hereto, evidencing the indebtedness of such Borrower to such Lender resulting
from a Competitive Bid Advance made by such Lender to such Borrower.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Mondelēz and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

“Co-Syndication Agents” means Bank of America, N.A., Citibank, N.A., Credit
Suisse Securities (USA) LLC and HSBC Securities (USA) Inc.

 

-4-



--------------------------------------------------------------------------------

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Advances
within three Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to the funding has not been satisfied, (b) notified any
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Advances, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
confirmation in form and substance satisfactory to the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, or (e) become the subject of a bankruptcy, insolvency
proceeding or Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, in the case of clauses (a) through (d) unless the subject of a good
faith dispute and such Lender has notified the Administrative Agent in writing
of such; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
ownership interest in such Lender or a parent company thereof or the exercise of
control over a Lender or parent company thereof by a Governmental Authority or
instrumentality thereof or (ii) in the case of a solvent Lender or parent
company thereof, as the case may be, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the law of the country where such Person is subject
to home jurisdiction supervision if applicable law requires that such
appointment not be publicly disclosed in any such case, where such action does
not result in or provide such Lender with immunity from the jurisdiction of the
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

 

-5-



--------------------------------------------------------------------------------

“Designated Subsidiary” means any wholly-owned Subsidiary of Mondelēz designated
for borrowing privileges under this Agreement pursuant to Section 9.08.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Mondelēz.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Mondelēz and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Mondelēz (such approval not to be
unreasonably withheld, delayed or conditioned), which approval shall be notified
to the Administrative Agent; provided, that none of Mondelēz or its
Subsidiaries, a Defaulting Lender or a natural person shall be permitted to be
an Eligible Assignee.

 

-6-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or any of their ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
conditions set forth in Section 303(k)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or any of their ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; or
(f) the termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Mondelēz and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.

 

-7-



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 6.01.

“Extended Maturity Date” has the meaning specified in Section 2.10(b).

“Facility Fee” has the meaning specified in Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, and, in each case,
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date hereof (or any amended or successor version described
above), and any intergovernmental agreement between the United States and
another jurisdiction implementing the foregoing (or any law, regulation or other
official administrative interpretation implementing such an intergovernmental
agreement).

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the administrative agent fee letter, dated as of February 10,
2017, between Mondelēz and the Administrative Agent.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America, any
state thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

 

-8-



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government and any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guaranty” has the meaning specified in Section 8.01.

“Historical Screen Rate” means, in relation to any LIBO Rate Advance or Floating
Rate Bid Advance, the most recent applicable Screen Rate for Dollars for a
period equal in length to the Interest Period of that Advance and which is as of
a day which is no more than two (2) Business Days before the start of the
applicable Interest Period.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by the
jurisdiction under the laws of which such Designated Subsidiary is organized,
resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Mondelēz and a
Designated Subsidiary that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding for United States
federal income taxes and United States federal back-up withholding taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders), two, three or six months or,
if available to all Lenders, twelve months, as such Borrower may select upon
notice received by the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the first day of such Interest
Period; provided, however, that:

(a)    such Borrower may not select any Interest Period that ends after the
Maturity Date, subject to Section 2.10(b);

(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

-9-



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Interpolated Historical Screen Rate” means, at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
relevant Historical Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Historical Screen Rate (for the longest period for which the
applicable Historical Screen Rate is available for Dollars) that is shorter than
the applicable Interest Period and (b) the applicable Historical Screen Rate
(for the shortest period for which the applicable Historical Screen Rate is
available for Dollars) that exceeds the applicable Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for Dollars)
that is shorter than the applicable Interest Period and (b) the applicable
Screen Rate (for the shortest period for which the applicable Screen Rate is
available for Dollars) that exceeds the applicable Interest Period.

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, HSBC Securities (USA) Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, HSBC Securities (USA) Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance or Floating Rate Bid
Advance for any Interest Period, an interest rate per annum equal to either:

(a)    the Screen Rate as of 11:00 a.m. (London time) two Business Days before
the first day of such Interest Period; or

(b)    if the Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the LIBO Rate for such Interest Period shall be
the Interpolated Rate as of 11:00 a.m. (London time) two Business Days before
the first day of such Interest Period; or

 

-10-



--------------------------------------------------------------------------------

(c)    if the Interpolated Rate shall not be available at the applicable time
for the applicable Interest Period, then the LIBO Rate for such Interest Period
shall be the Historical Screen Rate; or

(d)    if the Historical Screen Rate shall not be available at the applicable
time for the applicable Interest Period, then the LIBO Rate for such Interest
Period shall be the Interpolated Historical Screen Rate;

provided that in no event shall the LIBO Rate be less than 0% for the purposes
of this Agreement.

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary of Mondelēz (a) more than 50% of the
voting securities of which is owned directly or indirectly by Mondelēz,
(b) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any political subdivision thereof, any country which is a member of the European
Union on the date hereof or any political subdivision thereof, or Switzerland,
Norway or Australia or any of their respective political subdivisions, and
(c) which has at any time total assets (after intercompany eliminations)
exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Maturity Date” means the Termination Date; provided that if the Maturity Date
shall have been extended pursuant to Section 2.10(b), the Maturity Date shall be
the Extended Maturity Date.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
$24,600,000,000.

“Mondelēz” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

-11-



--------------------------------------------------------------------------------

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

“Note” means a Pro Rata Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.01.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.14.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Process Agent” has the meaning specified in Section 9.11(a).

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of any Borrower payable to any Lender
(or its registered assigns), delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the Pro
Rata Advances made by such Lender to such Borrower.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

 

-12-



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders having Pro Rata Advances
representing more than 50% of the aggregate outstanding Pro Rata Advances at
such time, or, if no Pro Rata Advances are then outstanding, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) any Person controlled by any such Person or Persons described in
the foregoing clause (a).

“Screen Rate” means the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate) or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.15(a).

“Term-Out Fee” has the meaning specified in Section 2.09(b).

“Termination Date” means the earlier of February 28, 2018 and the date of
termination in whole of the Commitments pursuant to Section 2.10(a) or 6.02.

 

-13-



--------------------------------------------------------------------------------

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Mondelēz and its Subsidiaries (excluding
(a) accumulated other comprehensive income or losses, (b) the cumulative effects
of any changes in accounting principles, including in connection with any
adoption of “mark-to-market” accounting in respect of pension and other
retirement plans of Mondelēz and its Subsidiaries, and (c) if “mark-to-market”
accounting in respect of such pension and other retirement plans is so adopted,
any income or losses recognized in connection with the ongoing application
thereof).

“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or on the Advances compromising such
Borrowing, is determined by reference to the Base Rate or the LIBO Rate.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”

SECTION 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of
Mondelēz as of and for the year ended December 31, 2016, then such new
accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01    The Pro Rata Advances.

(a)    Obligation To Make Pro Rata Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until the Termination Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment; provided, however, that
the aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”).

 

-14-



--------------------------------------------------------------------------------

(b)    Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c)    Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro
Rata Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment and subject to this Section 2.01, any Borrower may borrow under this
Section 2.01 prior to the Termination Date, prepay pursuant to Section 2.11 or
repay pursuant to Section 2.03 and reborrow under this Section 2.01 prior to the
Termination Date.

SECTION 2.02    Making the Pro Rata Advances.

(a)    Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base Rate Advances, by the Borrower
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of
Pro Rata Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail, email or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested:

(i)    date of such Pro Rata Borrowing,

(ii)    Type of Advances comprising such Pro Rata Borrowing,

(iii)    aggregate amount of such Pro Rata Borrowing, and

(iv)    in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances,
the initial Interest Period for each such Pro Rata Advance. Notwithstanding
anything herein to the contrary, no Borrower may select LIBO Rate Advances for
any Pro Rata Borrowing if the obligation of the Lenders to make LIBO Rate
Advances shall then be suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.

(b)    Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
of such Pro Rata Borrowing. Promptly after receipt of such funds by the
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the relevant Borrower at the address of the Administrative Agent referred to in
Section 9.02.

(c)    Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower
shall be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that

 

-15-



--------------------------------------------------------------------------------

the related Notice of Pro Rata Borrowing specifies is to be comprised of LIBO
Rate Advances, the Borrower requesting such Pro Rata Borrowing shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Pro Rata Borrowing for such Pro Rata Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Pro
Rata Advance to be made by such Lender as part of such Pro Rata Borrowing when
such Pro Rata Advance, as a result of such failure, is not made on such date.

(d)    Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
day of any Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Pro Rata Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Pro Rata Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent, forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at:

(i)    in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Pro Rata Advances comprising such Pro Rata Borrowing
and (B) the cost of funds incurred by the Administrative Agent, in respect of
such amount, and

(ii)    in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

(e)    Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03    Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Maturity Date
the unpaid principal amount of the Pro Rata Advances of such Lender then
outstanding.

SECTION 2.04    Interest on Pro Rata Advances.

(a)    Scheduled Interest. Each Borrower shall pay interest on the unpaid
principal amount of each Pro Rata Advance owing by such Borrower to each Lender
from the

 

-16-



--------------------------------------------------------------------------------

date of such Pro Rata Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Pro Rata Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (1) the
Base Rate in effect from time to time plus (2) the Applicable Interest Rate
Margin in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December, and on the date such
Base Rate Advance shall be Converted or paid in full either prior to or on the
Maturity Date.

(ii)    LIBO Rate Advances. During such periods as such Pro Rata Advance is a
LIBO Rate Advance, a rate per annum equal at all times during each Interest
Period for such Pro Rata Advance to the sum of (x) the LIBO Rate for such
Interest Period for such Pro Rata Advance plus (y) the Applicable Interest Rate
Margin in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period, and on the date such LIBO Rate
Advance shall be Converted or paid in full either prior to or on the Maturity
Date.

(b)    Default Interest. If any principal of or interest on any Pro Rata Advance
or any fee or other amount payable by a Borrower hereunder (other than principal
of or interest on any Competitive Bid Advance) is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to (i) in the case of overdue principal of any
Pro Rata Advance, 1% per annum above the rate per annum otherwise required to be
paid on such Pro Rata Advance as provided in Section 2.04(a) or (ii) in the case
of any other amount, 1% per annum plus the rate applicable to Base Rate Advances
as provided in Section 2.04(a)(i).

SECTION 2.05    Additional Interest on LIBO Rate Advances. Each Borrower shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each LIBO Rate Advance of such Lender to such
Borrower, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the LIBO Rate for the Interest Period for such Advance from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Mondelēz
through the Administrative Agent.

SECTION 2.06    Conversion of Pro Rata Advances.

(a)    Conversion upon Absence of Interest Period. If any Borrower (or Mondelēz
on behalf of any other Borrower) shall fail to select the duration of any
Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the

 

-17-



--------------------------------------------------------------------------------

term “Interest Period,” the Administrative Agent will forthwith so notify such
Borrower and the Lenders and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Base Rate Advances.

(b)    Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into LIBO Rate Advances be suspended.

(c)    Voluntary Conversion. Subject to the provisions of Sections 2.06(b),
2.08(c) and 2.13, any Borrower may Convert all of its Pro Rata Advances of one
Type constituting the same Pro Rata Borrowing into Advances of the other Type on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion; provided, however, that the Conversion of a LIBO Rate
Advance into a Base Rate Advance may be made on, and only on, the last day of an
Interest Period for such LIBO Rate Advance. Each such notice of a Conversion
shall, within the restrictions specified above, specify

(i)    the date of such Conversion;

(ii)    the Pro Rata Advances to be Converted; and

(iii)    if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

SECTION 2.07    The Competitive Bid Advances.

(a)    Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.07 from time to time on any Business Day during the period from the
Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate amount of the Advances then outstanding shall not exceed the aggregate
amount of the Commitments of the Lenders. As provided in Section 2.01, the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Competitive Bid
Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.

(b)    Notice of Competitive Bid Borrowing. Any Borrower may request a
Competitive Bid Borrowing under this Section 2.07 by delivering to the
Administrative Agent, by email or telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the following:

(i)    date of such proposed Competitive Bid Borrowing;

 

-18-



--------------------------------------------------------------------------------

(ii)    aggregate amount of such proposed Competitive Bid Borrowing;

(iii)    interest rate basis and day count convention to be offered by the
Lenders;

(iv)    in the case of a Competitive Bid Borrowing consisting of Floating Rate
Bid Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);

(v)    interest payment date or dates relating thereto; location of such
Borrower’s account to which funds are to be advanced; and

(vi)    other terms (if any) to be applicable to such Competitive Bid Borrowing.

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(New York City time) (x) at least two Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed
Rate Bid Advances, or (y) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be
Floating Rate Bid Advances. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on such Borrower. The Administrative Agent shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from such Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.

(c)    Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 a.m. (New York City time) (A) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid
Advances, and (B) on the third Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Bid Advances; provided that, if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to the Administrative Agent. In such notice, the Lender shall
specify the following:

(i)    the minimum amount and maximum amount of each Competitive Bid Advance
which such Lender would be willing to make as part of such proposed Competitive
Bid Borrowing (which amounts may, subject to the proviso to the first sentence
of Section 2.07(a), exceed such Lender’s Commitment);

 

-19-



--------------------------------------------------------------------------------

(ii)    the rate or rates of interest therefor; and

(iii)    such Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(d)    Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

(i)    cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii)    accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c) to be made by each Lender as part of such Competitive Bid
Borrowing) and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

 

-20-



--------------------------------------------------------------------------------

(e)    Competitive Bid Borrowing. If the Borrower proposing such Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:

(i)    each Lender that has made an offer as described in Section 2.07(c),
whether or not any offer or offers made by such Lender pursuant to
Section 2.07(c) have been accepted by such Borrower;

(ii)    each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and

(iii)    each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to such Borrower
at the location specified by such Borrower in its Notice of Competitive Bid
Borrowing. Promptly after each Competitive Bid Borrowing, the Administrative
Agent will notify each Lender of the amount of the Competitive Bid Borrowing,
the consequent Competitive Bid Reduction and the dates upon which such
Competitive Bid Reduction commenced and will terminate.

(f)    Irrevocable Notice. If the Borrower proposing such Competitive Bid
Borrowing notifies the Administrative Agent that it accepts one or more of the
offers made by any Lender or Lenders pursuant to Section 2.07(c), such notice of
acceptance shall be irrevocable and binding on such Borrower. Such Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
the related Notice of Competitive Bid Borrowing for such Competitive Bid
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing when such Competitive Bid
Advance, as a result of such failure, is not made on such date.

(g)    Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
any Borrower may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section 2.07; provided that a Competitive Bid Borrowing shall not be
made within two Business Days of the date of any other Competitive Bid
Borrowing. The indebtedness of any Borrower

 

-21-



--------------------------------------------------------------------------------

resulting from each Competitive Bid Advance made to such Borrower as part of a
Competitive Bid Borrowing shall be evidenced by a separate Competitive Bid Note
of such Borrower payable to the Lender (or its registered assigns) making such
Competitive Bid Advance.

(h)    Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to the Administrative Agent
for the account of each Lender that has made a Competitive Bid Advance the then
unpaid principal amount of such Competitive Bid Advance. No Borrower shall have
any right to prepay any principal amount of any Competitive Bid Advance unless,
and then only on the terms set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance.

(i)    Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. If any principal of or interest on any
Competitive Bid Advance payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, payable in arrears on the
date or dates interest is payable on such Competitive Bid Advance, at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

SECTION 2.08    LIBO Rate Determination.

(a)    Methods to Determine LIBO Rate. The Administrative Agent shall determine
the LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to Mondelēz and the applicable Borrowers and
Lenders of each such LIBO Rate.

(b)    Inability to Determine LIBO Rate. In the event that the LIBO Rate cannot
be determined by the methods described in clause (a), (b), (c) or (d) of the
definition of “LIBO Rate,” then:

(i)    the Administrative Agent shall forthwith notify Mondelēz and the Lenders
that the interest rate cannot be determined for such LIBO Rate Advance or
Floating Rate Bid Advances, as the case may be;

(ii)    with respect to each LIBO Rate Advance, such Advance will, on the last
day of the then existing Interest Period therefor, be prepaid by the Borrower or
be automatically Converted into a Base Rate Advance; and

(iii)    the obligation of the Lenders to make LIBO Rate Advances or Floating
Rate Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall
be suspended until the Administrative Agent shall notify Mondelēz and the
Lenders that the circumstances causing such suspension no longer exist.

 

-22-



--------------------------------------------------------------------------------

(c)    Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify the Administrative Agent that (i) they are unable to
obtain matching deposits in the London interbank market at or about 11:00 a.m.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective LIBO Rate Advances as a part of such
Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify Mondelēz and the Lenders, whereupon (A) the Borrower of such LIBO Rate
Advances will, on the last day of the then existing Interest Period therefor,
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Base Rate
Advances into, LIBO Rate Advances shall be suspended until the Administrative
Agent shall notify Mondelēz and the Lenders that the circumstances causing such
suspension no longer exist. In the case of clause (ii) above, each such Lender
shall certify its cost of funds for each Interest Period to the Administrative
Agent and Mondelēz as soon as practicable but in any event not later than 10
Business Days after the last day of such Interest Period.

SECTION 2.09    Fees.

(a)    Facility Fee. Mondelēz agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”) on the aggregate
amount of such Lender’s Commitment (whether drawn or undrawn) from the date
hereof in the case of each Initial Lender and from the effective date specified
in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Maturity Date at the Applicable Facility Fee
Rate, in each case payable on the last Business Day of each March, June,
September and December until the Maturity Date and on the Maturity Date;
provided, that, after the Termination Date, the Facility Fee shall accrue solely
on such Lender’s outstanding Advances.

(b)    Term-Out Fee. Mondelēz agrees to pay to the Administrative Agent, for the
account of each Lender, on the Termination Date, a term-out fee (the “Term-Out
Fee”) equal to 1.00% of the aggregate amount of such Lender’s outstanding
Advances that are not repaid on such date.

(c)    Other Fees. Mondelēz shall pay to the Administrative Agent for its own
account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Mondelēz and the Administrative Agent or the Joint Lead Arrangers.

SECTION 2.10    Termination or Reduction of Commitments and Extension of
Termination Date.

(a)    Termination or Reduction of Commitments. Mondelēz shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in

 

-23-



--------------------------------------------------------------------------------

whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of no less than $50,000,000 or the remaining balance if less
than $50,000,000; and provided further that the aggregate amount of the
Commitments of the Lenders shall not be reduced to an amount that is less than
the aggregate principal amount of the Competitive Bid Advances then outstanding.
Unless previously terminated, the Commitments shall terminate on the Termination
Date.

(b)    Extension of Maturity Date. Mondelēz may, by delivery of a written notice
not less than 15 days prior to the Maturity Date to the Administrative Agent
(which shall promptly deliver a copy to each Lender), elect to extend the
Maturity Date to February 28, 2019 (the “Extended Maturity Date”); provided that
any such extension of the Maturity Date shall be subject to the satisfaction, on
and as of the Termination Date, of the conditions set forth in Section 3.05.

SECTION 2.11    Optional Prepayments of Pro Rata Advances. Each Borrower may, in
the case of any LIBO Rate Advance, upon at least three Business Days’ notice to
the Administrative Agent or, in the case of any Base Rate Advance, upon notice
given to the Administrative Agent not later than 9:00 a.m. (New York City time)
on the date of the proposed prepayment, in each case stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding principal amount of the Pro Rata
Advances comprising part of the same Pro Rata Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of no less than $50,000,000 or the
remaining balance if less than $50,000,000 and (y) in the event of any such
prepayment of a LIBO Rate Advance, such Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(b).

SECTION 2.12    Increased Costs.

(a)    Costs from Change in Law or Authorities. If, due to either (i) the
introduction after the date hereof of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, application or administration of any law or regulation or
(ii) the compliance with any guideline or request promulgated after the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining LIBO Rate Advances or
Floating Rate Bid Advances (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) or (ii) taxes referred to in Section 2.15(a)(i),
(ii), (iii), (iv), (v) or (vi)), then the Borrower of the affected Advances
shall within twenty (20) Business Days after receipt by the Borrower of demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to Mondelēz, such Borrower and the Administrative Agent by such
Lender shall be conclusive and binding upon all parties hereto for all purposes,
absent manifest error.

 

-24-



--------------------------------------------------------------------------------

(b)    Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any Governmental
Authority charged with the administration thereof, imposes, modifies or deems
applicable any capital adequacy, liquidity or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender or its parent company allocates capital resources to its Commitments,
including its obligations hereunder) and as a result thereof, in the sole
opinion of such Lender, the rate of return on such Lender’s or its parent
company’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Mondelēz
shall pay to such Lender such additional amount or amounts as shall compensate
such Lender for such reduction in rate of return. A certificate of such Lender
as to any such additional amount or amounts shall be conclusive and binding for
all purposes, absent manifest error. Except as provided below, in determining
any such amount or amounts each Lender may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, each Lender shall take all
reasonable actions to avoid the imposition of, or reduce the amounts of, such
increased costs, provided that such actions, in the reasonable judgment of such
Lender will not be otherwise disadvantageous to such Lender and, to the extent
possible, each Lender will calculate such increased costs based upon the capital
requirements for its Advances and unused Commitment hereunder and not upon the
average or general capital requirements imposed upon such Lender.

(c)    Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.

SECTION 2.13    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in, or in the interpretation of, any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make LIBO Rate Advances
or Floating Rate Bid Advances or to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, (a) each LIBO Rate Advance or Floating Rate Bid
Advances, as the case may be, of such Lender will automatically, upon such
demand, be Converted into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.04(a)(i), as the case may be, and (b) the
obligation of the Lenders to make LIBO Rate Advances or Floating Rate Bid
Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended, in each case, until the Administrative Agent shall notify Mondelēz
and the Lenders that the circumstances causing

 

-25-



--------------------------------------------------------------------------------

such suspension no longer exist, in each case, subject to Section 9.04(b)
hereof; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurocurrency Lending
Office if the making of such a designation would allow such Lender or its
Eurocurrency Lending Office to continue to perform its obligations to make LIBO
Rate Advances or Floating Rate Bid Advances or to continue to fund or maintain
LIBO Rate Advances or Floating Rate Bid Advances, as the case may be, and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.14    Payments and Computations.

(a)    Time and Distribution of Payments. Mondelēz and each Borrower shall make
each payment hereunder, without set-off or counterclaim, not later than 11:00
a.m. (New York City time) on the day when due to the Administrative Agent at the
Administrative Agent Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or Facility Fees ratably (other than amounts payable
pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the accounts
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. From and after the effective date of an Assignment
and Acceptance pursuant to Section 9.07, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b)    Computation of Interest and Fees. All computations of interest based on
the Administrative Agent’s prime rate shall be made by the Administrative Agent
on the basis of a year of 365 or 366 days, as the case may be. All computations
of interest based on the LIBO Rate or the Federal Funds Effective Rate and of
Facility Fees shall be made by the Administrative Agent and all computations of
interest pursuant to Section 2.05 shall be made by the applicable Lender, on the
basis of a year of 360 days. All computations of interest in respect of
Competitive Bid Advances shall be made by the Administrative Agent on the basis
of a year of 360 days in the case of Floating Rate Bid Advances and on the basis
of a year of 365 or 366 days in the case of Fixed Rate Bid Advances, as
specified in the applicable Notice of Competitive Bid Borrowing. Computations of
interest or Facility Fees shall in each case be made for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or Facility Fees are payable. Each determination
by the Administrative Agent (or, in the case of Section 2.05 by a Lender), of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c)    Payment Due Dates. Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fees, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

 

-26-



--------------------------------------------------------------------------------

(d)    Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the Federal Funds
Effective Rate.

SECTION 2.15    Taxes.

(a)    Any and all payments by each Borrower and Mondelēz hereunder or under any
Note shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest, additions to taxes and expenses) with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, taxes imposed on or
measured by its net income, and franchise taxes and branch profits taxes imposed
on it, in each case, as a result of such Lender or the Administrative Agent (as
the case may be) being organized under the laws of the taxing jurisdiction,
(ii) in the case of each Lender, taxes imposed on or measured by its net income,
and franchise taxes and branch profits taxes imposed on it, in each case, as a
result of such Lender having its Applicable Lending Office in the taxing
jurisdiction, (iii) in the case of each Lender and the Administrative Agent,
taxes imposed on or measured by its net income, franchise taxes and branch
profits taxes imposed on it, and any tax imposed by means of withholding, in
each case, to the extent such tax is imposed solely as a result of a present or
former connection (other than a connection arising from such Lender or the
Administrative Agent having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to this
Agreement or a Note) between the Lender or the Administrative Agent, as the case
may be, and the taxing jurisdiction, (iv) in the case of each Lender and the
Administrative Agent, any U.S. federal withholding taxes imposed pursuant to
FATCA, (v) in the case of each Lender and the Administrative Agent, any Home
Jurisdiction U.S. Withholding Tax to the extent that such tax is imposed with
respect to any payments pursuant to any law in effect at the time such Lender
becomes a party hereto (or changes its Applicable Lending Office), except (A) to
the extent of the additional amounts in respect of such taxes under this
Section 2.15 to which such Lender’s assignor (if any) or such Lender’s prior
Applicable Lending Office (if any) was entitled, immediately prior to such
assignment or change in its Applicable Lending Office or (B) if such Lender
becomes a party hereto pursuant to an Assignment and Acceptance upon the demand
of Mondelēz, and (vi) taxes attributable to a Lender’s or the Administrative
Agent’s (as applicable) failure to comply with Sections 2.15(e), (f), and (g)
(all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments by each Borrower and Mondelēz hereunder or
under any Note, other than

 

-27-



--------------------------------------------------------------------------------

taxes referred to in this Section 2.15(a)(i), (ii), (iii), (iv), (v), or (vi),
are referred to herein as “Taxes”). If any applicable withholding agent shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable by Mondelēz or the applicable Borrower shall be increased as may be
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.15) have been made, such Lender
(or the Administrative Agent where the Administrative Agent receives payments
for its own account) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b)    In addition, each Borrower or Mondelēz shall pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges,
irrecoverable value-added tax or similar levies (other than Taxes, or taxes
referred to in Section 2.15(a)(i) to (v)) that arise from any payment made
hereunder or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or a Note other than any such taxes
imposed by reason of an Assignment and Acceptance (hereinafter referred to as
“Other Taxes”).

(c)    Each Borrower and Mondelēz shall indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) payable by such
Lender or the Administrative Agent (as the case may be), and any liability
(including penalties, interest, additions to taxes and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be),
makes written demand therefor.

(d)    As soon as practicable after the date of any payment of Taxes or Other
Taxes, each Borrower and Mondelēz shall furnish to the Administrative Agent, at
its address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide each of the Administrative Agent, Mondelēz and
each applicable Borrower with any form or certificate that is required by any
U.S. federal taxing authority to certify such Lender’s entitlement to any
applicable exemption from or reduction in, Home Jurisdiction U.S. Withholding
Tax in respect of any payments hereunder or under any Note (including, if
applicable, two original Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service or to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a participation in accordance with the provisions
of Section 9.07(e)), two original Internal Revenue Service Form W-8IMY,
accompanied by any applicable certification documents from each beneficial
owner) and any other documentation reasonably

 

-28-



--------------------------------------------------------------------------------

requested by Mondelēz, the applicable Borrower or the Administrative Agent.
Thereafter, each such Lender shall provide additional forms or certificates
(i) to the extent a form or certificate previously provided has become
inaccurate or invalid or has otherwise ceased to be effective or (ii) as
requested in writing by Mondelēz, the Administrative Agent or such Borrower or,
if such Lender no longer qualifies for the applicable exemption from or
reduction in, Home Jurisdiction U.S. Withholding Tax, promptly notify the
Administrative Agent and Mondelēz or such Borrower of its inability to do so.
Unless such Borrower, Mondelēz and the Administrative Agent have received forms
or other documents from each Lender satisfactory to them indicating that
payments hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, such Borrower, Mondelēz or the
Administrative Agent shall withhold such Home Jurisdiction U.S. Withholding
Taxes from such payments at the applicable statutory rate in the case of
payments to or for such Lender and such Borrower or Mondelēz shall pay
additional amounts to the extent required by paragraph (a) of this Section 2.15
(subject to the exceptions contained in this Section 2.15).

(f)    If a payment made to a Lender hereunder or under any Note would be
subject to U.S. federal withholding tax imposed pursuant to FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Sections 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall provide each of the
Administrative Agent, Mondelēz and each applicable Borrower, at the time or
times prescribed by law and as reasonably requested by the Administrative Agent,
Mondelēz or the applicable Borrower, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the
Administrative Agent, Mondelēz or the applicable Borrower as may be necessary
for the Administrative Agent, Mondelēz or the applicable Borrower to comply with
their obligations under FATCA and to determine whether such Lender has complied
with such Lender’s obligations under FATCA and the amount, if any, to deduct and
withhold from such payment. Thereafter, each such Lender shall provide
additional documentation (i) to the extent documentation previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
reasonably requested by the Administrative Agent, Mondelēz or the applicable
Borrower. Solely for purposes of this paragraph (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g)    In the event that a Designated Subsidiary is a Foreign Subsidiary of
Mondelēz, each Lender shall promptly complete and deliver to such Borrower and
the Administrative Agent, or, at their request, to the applicable taxing
authority, so long as such Lender is legally eligible to do so, any certificate
or form reasonably requested in writing by such Borrower or the Administrative
Agent and required by applicable law in order to secure any applicable exemption
from, or reduction in the rate of, deduction or withholding of the applicable
Home Jurisdiction Non-U.S. Withholding Taxes for which such Borrower is required
to pay additional amounts pursuant to this Section 2.15.

(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the

 

-29-



--------------------------------------------------------------------------------

making of such a selection or change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender be otherwise materially economically
disadvantageous to such Lender.

(i)    Each Lender hereby authorizes the Administrative Agent to deliver to a
Borrower and Mondelēz and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
paragraph (e), (f) or (g) of this Section 2.15.

(j)    If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.15, the amount of such refund or credit
(together with any interest received thereon and reduced by reasonable
out-of-pocket costs incurred in obtaining such refund or credit and by any
applicable taxes) promptly shall be paid to the applicable Borrower to the
extent payment has been made in full by such Borrower pursuant to this
Section 2.15.

SECTION 2.16    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Section 2.12, 2.15 or 9.04(b) or (c)) in excess of its ratable share
of payments on account of the Pro Rata Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.17    Evidence of Debt.

(a)    Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Pro Rata Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Administrative Agent) to the

 

-30-



--------------------------------------------------------------------------------

effect that a Pro Rata Note is required or appropriate in order for such Lender
to evidence (whether for purposes of pledge, enforcement or otherwise) the Pro
Rata Advances owing to, or to be made by, such Lender, promptly execute and
deliver to such Lender a Pro Rata Note payable to such Lender (or its registered
assigns) in a principal amount up to the Commitment of such Lender.

(b)    Record of Borrowings, Payables and Payments. The Register maintained by
the Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i)    the date and amount of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto;

(ii)    the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii)    the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and the Maturity
Date applicable thereto; and

(iv)    the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c)    Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

SECTION 2.18    [Reserved].

SECTION 2.19    Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Mondelēz and its Subsidiaries.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply:

(a)    fees shall cease to accrue on the Advances and Commitment of such
Defaulting Lender pursuant to Section 2.09(a); and

 

-31-



--------------------------------------------------------------------------------

(b)    the Commitment and Advances of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or modification
of this Agreement pursuant to Section 9.01); provided that any amendment, waiver
or modification requiring the consent of all Lenders or each affected Lender
shall require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Mondelēz agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall purchase at par such of the Pro
Rata Advances of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Pro Rata Advances in
accordance with its pro rata portion of the total Commitments and clauses
(a) and (b) above shall cease to apply.

ARTICLE III

Conditions to Effectiveness, Lending and Extension of Maturity Date

SECTION 3.01    Conditions Precedent to Effectiveness. The Credit Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied, or waived in
accordance with Section 9.01:

(a)    Mondelēz shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.

(b)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Mondelēz, dated the Effective
Date, stating that:

(i)    the representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and

(ii)    no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(c)    [Reserved.]

(d)    [Reserved.]

(e)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent:

(i)    Certified copies of the resolutions of the Board of Directors of Mondelēz
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

 

-32-



--------------------------------------------------------------------------------

(ii)    A certificate of the Secretary or an Assistant Secretary of Mondelēz
certifying the names and true signatures of the officers of Mondelēz authorized
to sign this Agreement and the other documents to be delivered hereunder.

(iii)    Favorable opinions of (A) Gibson, Dunn & Crutcher LLP, special New York
counsel to Mondelēz, substantially in the form of Exhibit E-1 hereto,
(B) Hunton & Williams LLP, special Virginia counsel to Mondelēz, substantially
in the form of Exhibit E-2 hereto and (C) internal counsel for Mondelēz,
substantially in the form of Exhibit E-3 hereto.

(iv)    A certificate of the chief financial officer or treasurer of Mondelēz
certifying that as of December 31, 2016, (A) the aggregate amount of Debt,
payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iv) of
Section 5.02(a), does not exceed $200,000,000.

(f)    This Agreement shall have been executed by Mondelēz and the
Administrative Agent and the Administrative Agent shall have been notified by
each Initial Lender that such Initial Lender has executed this Agreement.

(g)    The Agents and the Lenders shall have received payment in full in cash of
all fees and expenses due to them pursuant to the Fee Letter (including the
reasonable fees and out-of-pocket disbursements of Cahill Gordon & Reindel LLP
as counsel to the Administrative Agent).

(h)    The Administrative Agent and the Lenders shall have received from the
Borrower, in form and substance satisfactory to the Administrative Agent or such
Lenders, as applicable, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations that has been reasonably requested by the
Administrative Agent and the Lenders.

The Administrative Agent shall notify Mondelēz and the Initial Lenders of the
date which is the Effective Date upon satisfaction or waiver of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
Mondelēz, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto.

SECTION 3.02    Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is

 

-33-



--------------------------------------------------------------------------------

subject to the receipt by the Administrative Agent on or before the date of such
initial Advance of each of the following, in form and substance satisfactory to
the Administrative Agent and dated such date, and in sufficient copies for each
Lender:

(a)    Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b)    A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign this Agreement and the other documents to be
delivered hereunder.

(c)    A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.

(d)    The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e)    A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

(f)    All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” regulations or any similar rules or regulations
under applicable foreign laws.

(g)    Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.

SECTION 3.03    Conditions Precedent to Each Pro Rata Borrowing. The obligation
of each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing is subject to the conditions precedent that the Effective Date shall
have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by the applicable Borrower of the
proceeds of such Pro Rata Borrowing shall be a representation by such Borrower
or Mondelēz, as the case may be, that:

(a)    the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the

 

-34-



--------------------------------------------------------------------------------

application of the proceeds therefrom, as though made on and as of such date,
and, if such Pro Rata Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Pro Rata Borrowing, before and after giving effect to such Pro Rata Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and

(b)    before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.

SECTION 3.04    Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, (ii) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to such Lender (or its registered assigns) for each of the one or more
Competitive Bid Advances to be made by such Lender as part of such Competitive
Bid Borrowing, in a principal amount equal to the principal amount of the
Competitive Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Competitive Bid Advance in accordance with Section 2.07,
and (iii) on the date of such Competitive Bid Borrowing the following statements
shall be true, and the acceptance by the applicable Borrower of the proceeds of
such Competitive Bid Borrowing shall be a representation by such Borrower or
Mondelēz, as the case may be, that:

(a)    the representations and warranties contained in Section 4.01 are correct
on and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

(b)    after giving effect to the application of the proceeds of all Borrowings
on such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing that constitutes a Default or Event of Default.

 

-35-



--------------------------------------------------------------------------------

SECTION 3.05    Conditions Precedent to the Extension of the Maturity Date. The
extension of the Maturity Date pursuant to Section 2.10(b) shall be subject to
the satisfaction, as of the Termination Date, of the following conditions:

(a)    the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) and, with respect to any
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Agreement, in each case, are correct on
and as of such date, as though made on and as of such date, before and after
giving effect to the extension of the Maturity Date;

(b)    immediately before and immediately after giving effect to the extension
of the Maturity Date, no event has occurred and is continuing, or would result
from such extension, that constitutes a Default or Event of Default;

(c)    Mondelēz shall have delivered to the Administrative Agent on or prior to
the Termination Date (i) a certified copy of resolutions of the Board of
Directors of each Borrower authorizing the extension of the Maturity Date and
the continued performance by the Borrowers hereunder through the Extended
Maturity Date and (ii) a certificate confirming the satisfaction of the
conditions in the preceding subsections (a) and (b), dated the Termination Date
and executed by the chief financial officer of Mondelēz; and

(d)    the Administrative Agent shall have received the Term-Out Fee for the
account of each Lender pursuant to Section 2.09(b).

ARTICLE IV

Representations and Warranties

SECTION 4.01    Representations and Warranties of Mondelēz. Mondelēz represents
and warrants as to itself and, as applicable, its Subsidiaries as follows:

(a)    Mondelēz is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation.

(b)    The execution, delivery and performance of this Agreement and the Notes
to be delivered by it are within the corporate powers of Mondelēz, have been
duly authorized by all necessary corporate action on the part of Mondelēz and do
not contravene (i) the charter or by-laws of Mondelēz or (ii) in any material
respect, any law, rule, regulation or order of any court or governmental agency
or any contractual restriction binding on Mondelēz.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by Mondelēz of this Agreement or the
Notes to be delivered by it.

(d)    This Agreement is, and each of the Notes to be delivered by Mondelēz when
delivered hereunder will be, a legal, valid and binding obligation of Mondelēz
enforceable against Mondelēz in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium

 

-36-



--------------------------------------------------------------------------------

and other laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e)    As reported in Mondelēz’s Annual Report on Form 10-K for the year ended
December 31, 2016, the consolidated balance sheets of Mondelēz and its
Subsidiaries as of December 31, 2016 and the consolidated statements of earnings
of Mondelēz and its Subsidiaries for the year then ended fairly present, in all
material respects, the consolidated financial position of Mondelēz and its
Subsidiaries as at such date and the consolidated results of the operations of
Mondelēz and its Subsidiaries for the year ended on such date, all in accordance
with accounting principles generally accepted in the United States. Except as
disclosed in Mondelēz’s Annual Report on Form 10-K for the year ended
December 31, 2016, or in any Quarterly Report on Form 10-Q or Current Report on
Form 8-K filed subsequent to December 31, 2016, or any amendment to the
foregoing subsequent to December 31, 2016, but prior to the date hereof, since
December 31, 2016, there has been no material adverse change in such position or
operations.

(f)    There is no action or proceeding pending or, to the knowledge of
Mondelēz, threatened against Mondelēz or any of its Subsidiaries before any
court, governmental agency or arbitrator (a “Proceeding”) (i) that purports to
affect the legality, validity or enforceability of this Agreement or (ii) except
for Proceedings disclosed in Mondelēz’s Annual Report on Form 10-K for the year
ended December 31, 2016, or in any Quarterly Report on Form 10-Q or Current
Report on Form 8-K filed subsequent to December 31, 2016, or any amendment to
the foregoing subsequent to December 31, 2016, but prior to the date hereof,
and, with respect to Proceedings commenced after the date of the most recent
such document but prior to the date hereof, a certificate delivered to the
Lenders, that may materially adversely affect the financial position or results
of operations of Mondelēz and its Subsidiaries taken as a whole.

(g)    Mondelēz owns directly or indirectly 100% of the capital stock of each
other Borrower.

(h)    None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

(i)    Mondelēz has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by Mondelēz and each of its
Subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) with FCPA and other applicable
Anti-Corruption Laws and applicable Sanctions. None of (i) Mondelēz or any of
its Subsidiaries or (ii) to the knowledge of Mondelēz, any director, officer,
employee or Borrower Agent of Mondelēz or its Subsidiaries, is a Sanctioned
Person.

(j)    No Borrower is an EEA Financial Institution.

 

-37-



--------------------------------------------------------------------------------

(k)    No Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

ARTICLE V

Covenants of Mondelēz

SECTION 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, Mondelēz will:

(a)    Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Mondelēz and its Subsidiaries
taken as a whole.

(b)    Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.

(c)    Reporting Requirements. Furnish to the Lenders:

(i)    as soon as available and in any event within 5 days after the due date
for Mondelēz to have filed its Quarterly Report on Form 10-Q with the Commission
for the first three quarters of each fiscal year, an unaudited interim condensed
consolidated balance sheet of Mondelēz and its Subsidiaries as of the end of
such quarter and unaudited interim condensed consolidated statements of earnings
of Mondelēz and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Mondelēz;

(ii)    as soon as available and in any event within 15 days after the due date
for Mondelēz to have filed its Annual Report on Form 10-K with the Commission
for each fiscal year, a copy of the consolidated financial statements for such
year for Mondelēz and its Subsidiaries, audited by PricewaterhouseCoopers LLP
(or other independent auditors which, as of the date of this Agreement, are one
of the “big four” accounting firms);

(iii)    all reports which Mondelēz sends to any of its shareholders, and copies
of all reports on Form 8-K (or any successor forms adopted by the Commission)
which Mondelēz files with the Commission;

(iv)    as soon as possible and in any event within five days after the
occurrence of each Event of Default and each event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
continuing on the date of such statement, a statement of the chief financial
officer or treasurer of Mondelēz setting forth details of such Event of Default
or event and the action which Mondelēz has taken and proposes to take with
respect thereto; and

 

-38-



--------------------------------------------------------------------------------

(v)    such other information respecting the condition or operations, financial
or otherwise, of Mondelēz or any Major Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Mondelēz may make such items available on the Internet at
www.mondelezinternational.com (which website includes an option to subscribe to
a free service alerting subscribers by e-mail of new Commission filings) or any
successor or replacement website thereof, or by similar electronic means.

(d)    Ranking. Each Advance made to Mondelēz and each Guaranty by Mondelēz of
an Advance made to another Borrower hereunder shall at all times constitute
senior Debt of Mondelēz ranking equally in right of payment with all existing
and future senior Debt of Mondelēz and senior in right of payment to all
existing and future subordinated Debt of Mondelēz.

(e)    Anti-Corruption Laws and Sanctions. Mondelēz will maintain in effect
policies and procedures reasonably designed to ensure that no Borrowing will be
made, and no proceeds of any Borrowing will be used, (a) for the purpose of
funding payments to any officer or employee of a Governmental Authority or of a
Person controlled by a Governmental Authority, to any Person acting in an
official capacity for or on behalf of any Governmental Authority or Person
controlled by a Governmental Authority, or to any political party, official of a
political party, or candidate for political office, in each case in violation of
the FCPA, (b) for the purpose of funding payments in violation of other
applicable Anti-Corruption Laws, (c) for the purpose of financing the activities
of any Sanctioned Person in violation of applicable Anti-Corruption Laws or
Sanctions or (d) in any manner that would result in the violation of applicable
Sanctions by any party hereto.

SECTION 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Mondelēz will not:

(a)    Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i)    Liens upon or in property acquired or held by it or any Major Subsidiary
in the ordinary course of business to secure the purchase price of such property
or to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

 

-39-



--------------------------------------------------------------------------------

(ii)    Liens existing on property at the time of its acquisition (other than
any such lien or security interest created in contemplation of such
acquisition);

(iii)    Liens existing on the date hereof securing Debt;

(iv)    Liens on property financed through the issuance of industrial revenue
bonds in favor of the holders of such bonds or any agent or trustee therefor;

(v)    Liens existing on property of any Person acquired by Mondelēz or any
Major Subsidiary;

(vi)    Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii)    Liens upon or with respect to Margin Stock;

(viii)    Liens in favor of Mondelēz or any Major Subsidiary;

(ix)    precautionary Liens provided by Mondelēz or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Mondelēz or such Major Subsidiary which transaction is determined by the Board
of Directors of Mondelēz or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; and

(x)    any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b)    Mergers, Etc. Consolidate with or merge into (or permit any Designated
Subsidiary to consolidate or merge into), or convey or transfer, or permit one
or more of its Subsidiaries to convey or transfer, the properties and assets of
Mondelēz and its Subsidiaries substantially as an entirety to, any Person
unless, immediately before and after giving effect thereto, no Default or Event
of Default would exist and, in the case of any merger or consolidation to which
Mondelēz is a party, the surviving corporation is organized and existing under
the laws of the United States of America or any State thereof or the District of
Columbia and assumes all of Mondelēz’s obligations under this Agreement
(including without limitation the covenants set forth in Article V) by the
execution and delivery of an instrument in form and substance satisfactory to
the Required Lenders.

 

-40-



--------------------------------------------------------------------------------

ARTICLE VI

Events of Default

SECTION 6.01    Events of Default. Each of the following events (each an “Event
of Default”) shall constitute an Event of Default:

(a)    Any Borrower or Mondelēz shall fail to pay any principal of any Advance
when the same becomes due and payable; or any Borrower or Mondelēz shall fail to
pay interest on any Advance, or Mondelēz shall fail to pay any fees payable
under Section 2.09, within ten days after the same becomes due and payable (or
after notice from the Administrative Agent in the case of fees referred to in
Section 2.09(b)); or

(b)    Any representation or warranty made or deemed to have been made by any
Borrower or Mondelēz herein or by any Borrower or Mondelēz (or any of their
respective officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made or deemed to have been made; or

(c)    Any Borrower or Mondelēz shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b) or 5.02(b), (ii) any term,
covenant or agreement contained in Section 5.02(a) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to
Mondelēz by the Administrative Agent or any Lender or (iii) any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to Mondelēz by the Administrative Agent or
any Lender; or

(d)    Any Borrower or Mondelēz or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Mondelēz or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt unless adequate
provision for any such payment has been made in form and substance satisfactory
to the Required Lenders; or any Debt of any Borrower or Mondelēz or any Major
Subsidiary which is outstanding in a principal amount of at least $100,000,000
in the aggregate (but excluding Debt arising under this Agreement) shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof as a result of a breach by such
Borrower, Mondelēz or such Major Subsidiary (as the case may be) of the
agreement or instrument relating to such Debt unless adequate provision for the
payment of such Debt has been made in form and substance satisfactory to the
Required Lenders; or

(e)    Any Borrower or Mondelēz or any Major Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
Mondelēz or any Major Subsidiary seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver,

 

-41-



--------------------------------------------------------------------------------

trustee, or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Mondelēz and its Subsidiaries taken as a whole) shall occur; or any Borrower or
Mondelēz or any Major Subsidiary shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

(f)    Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or Mondelēz or any Major Subsidiary and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such unsatisfied judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

(g)    Any Borrower, Mondelēz or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of any Borrower, Mondelēz or any ERISA Affiliate from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan, in
each case that would, individually or in the aggregate, materially adversely
affect the financial condition or operations of Mondelēz and its Subsidiaries
taken as a whole; provided, however, that no Default or Event of Default under
this Section 6.01(g) shall be deemed to have occurred if the Borrower, Mondelēz
or any ERISA Affiliate shall have made arrangements satisfactory to the PBGC or
the Required Lenders to discharge or otherwise satisfy such liability (including
the posting of a bond or other security); or

(h)    So long as any Subsidiary of Mondelēz is a Designated Subsidiary, the
Guaranty provided by Mondelēz under Article VIII hereof shall for any reason
cease (other than in accordance with the provisions of Article VIII) to be valid
and binding on Mondelēz or Mondelēz shall so state in writing.

SECTION 6.02    Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Mondelēz:

(a)    declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b)    declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower or Mondelēz under the
Federal Bankruptcy Code or any equivalent bankruptcy

 

-42-



--------------------------------------------------------------------------------

or insolvency laws of any state or foreign jurisdiction, (i) the obligation of
each Lender to make Advances shall automatically be terminated and (ii) the
Advances then outstanding, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

ARTICLE VII

The Administrative Agent

SECTION 7.01    Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Mondelēz or
any Borrower as required by the terms of this Agreement or at the request of
Mondelēz or such Borrower, and any notice provided pursuant to
Section 5.01(c)(iv). Notwithstanding any provision to the contrary contained
elsewhere herein, no Agent shall have any duties or responsibilities, except
those expressly set forth herein, nor shall any Agent have or be deemed to have
any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against any Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

SECTION 7.02    Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a)    may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

 

-43-



--------------------------------------------------------------------------------

(b)    may consult with legal counsel (including counsel for Mondelēz or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

(c)    makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by
Mondelēz or any Borrower;

(d)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of Mondelēz or any Borrower or to inspect the property (including the
books and records) of Mondelēz or such Borrower other than items or payments
expressly required to be delivered or made to the Administrative Agent
hereunder;

(e)    shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f)    shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03    The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Mondelēz, any Borrower, any of their respective
Subsidiaries and any Person who may do business with or own securities of
Mondelēz, any Borrower or any such Subsidiary, all as if the Administrative
Agent were not the Administrative Agent and without any duty to account therefor
to the Lenders.

SECTION 7.04    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Joint
Bookrunner or Joint Lead Arranger, or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent any Joint
Bookrunner or Joint Lead Arranger, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

 

-44-



--------------------------------------------------------------------------------

SECTION 7.05    Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by Mondelēz or the
Borrowers), ratably according to the respective principal amounts of the Pro
Rata Advances then owing to each of them (or if no Pro Rata Advances are at the
time outstanding, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement, in each case, to the extent relating to the Administrative
Agent in its capacity as such (collectively, the “Indemnified Costs”), provided
that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by Mondelēz or the Borrowers. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

SECTION 7.06    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Mondelēz
and may be removed at any time with or without cause by the Required Lenders.
Upon the resignation or removal of the Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent (with
the consent of Mondelēz so long as no Event of Default shall have occurred and
be continuing). If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may (with the consent of Mondelēz
so long as no Event of Default shall have occurred and be continuing), on behalf
of the Lenders, appoint a successor Administrative Agent, which shall be (a) a
Lender and (b) a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement; provided that should the Administrative
Agent for any reason not appoint a successor Administrative Agent, which it is
under no obligation to do, then the rights, powers, discretion, privileges and
duties referred to in this Section 7.06 shall be vested in the Required Lenders
until a successor Administrative Agent has been appointed. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

-45-



--------------------------------------------------------------------------------

SECTION 7.07    Administrative Agent, Joint Bookrunners, Joint Lead Arrangers
and Co-Syndication Agents. (i) JPMorgan Chase Bank, N.A. has been designated as
Administrative Agent under this Agreement, (ii) JPMorgan Chase Bank, N.A.,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, HSBC
Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated
have been designated as Joint Bookrunners under this Agreement, (iii) JPMorgan
Chase Bank, N.A., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, HSBC Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated have been designated as Joint Lead Arrangers under this Agreement
and (iv) Bank of America, N.A., Citibank, N.A., Credit Suisse Securities (USA)
LLC and HSBC Securities (USA) Inc. have been designated as Co-Syndication Agents
under this Agreement, but the use of the aforementioned titles does not impose
on any of them any duties or obligations greater than those of any other Lender.

SECTION 7.08    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE VIII

Guaranty

SECTION 8.01    Guaranty. Mondelēz hereby unconditionally and irrevocably
guarantees (the undertaking of Mondelēz contained in this Article VIII being the
“Guaranty”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each other Borrower now or
hereafter existing under this Agreement, whether for principal, interest, fees,
expenses or otherwise (such obligations being the “Obligations”), and any and
all expenses (including counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under the Guaranty.

 

-46-



--------------------------------------------------------------------------------

SECTION 8.02    Guaranty Absolute. Mondelēz guarantees that the Obligations will
be paid strictly in accordance with the terms of this Agreement, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Mondelēz under this Guaranty
shall be absolute and unconditional irrespective of:

(a)    any lack of validity, enforceability or genuineness of any provision of
this Agreement or any other agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;

(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guaranty, for
all or any of the Obligations;

(d)    any law or regulation of any jurisdiction or any other event affecting
any term of a guaranteed Obligation; or

(e)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Borrower or Mondelēz.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of a Borrower or otherwise, all as
though such payment had not been made.

SECTION 8.03    Waivers.

(a)    Mondelēz hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations and this Guaranty and
any requirement that the Administrative Agent or any Lender protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against a Borrower or any other Person
or any collateral.

(b)    Mondelēz hereby irrevocably subordinates any claims or other rights that
it may now or hereafter acquire against any Borrower that arise from the
existence, payment, performance or enforcement of Mondelēz’s obligations under
this Guaranty or this Agreement, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against such Borrower or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from such Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, in each
case to the claims and rights of the Administrative Agent and the Lenders in
respect of the cash payment in full of the Obligations and all other amounts
payable under this Guaranty relating to such Borrower (the “Payment in Full”)
and Mondelēz agrees not to enforce

 

-47-



--------------------------------------------------------------------------------

any such claim for payment against any such Borrower until the Payment in Full
has occurred. If any amount shall be paid to Mondelēz in violation of the
preceding sentence at any time prior to the later of the Payment in Full and the
Maturity Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement and this Guaranty, or to be held as collateral
for any Obligations or other amounts payable under this Guaranty thereafter
arising. Mondelēz acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Agreement and this Guaranty
and that the agreements set forth in this Section 8.03(b) are knowingly made in
contemplation of such benefits. Notwithstanding the foregoing provisions of this
Section 8.03(b), Mondelēz shall be permitted to charge, and any Borrower shall
be permitted to pay, a guaranty fee in connection with the entry by Mondelēz
into this Guaranty, as may be agreed by Mondelēz and such Borrower.

SECTION 8.04    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full of the
Obligations (including any and all Obligations which remain outstanding after
the Maturity Date) and all other amounts payable under this Guaranty, (b) be
binding upon Mondelēz, its successors and assigns, and (c) inure to the benefit
of and be enforceable by the Lenders, the Administrative Agent and their
respective successors, transferees and assigns.

ARTICLE IX

Miscellaneous

SECTION 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower or Mondelēz therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and Mondelēz, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (including Defaulting Lenders) affected
thereby and Mondelēz, do any of the following: (a) waive any of the conditions
specified in Sections 3.01, 3.02, 3.03 or 3.05 (it being understood and agreed
that any waiver or amendment of a representation, warranty, covenant, Default or
Event of Default shall not constitute a waiver of any condition specified in
Section 3.01, 3.02, 3.03 or 3.05 unless the amendment or waiver so provides),
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or the amount or rate of
interest on, the Pro Rata Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Pro Rata Advances or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Pro Rata Advances, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder
(including any such change to the definition of “Required Lenders”), (f) release
Mondelēz from any of its obligations under Article VIII, (g) change Section 2.16
in a manner that would alter the pro rata sharing of payments required thereby
or (h) amend this Section 9.01; provided further that no waiver of the
conditions specified in Section 3.04 in connection with any Competitive Bid
Borrowing shall be

 

-48-



--------------------------------------------------------------------------------

effective unless consented to by all Lenders making Competitive Bid Advances as
part of such Competitive Bid Borrowing; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement and (y) this Agreement may be amended with the written consent of the
Administrative Agent and Mondelēz.

SECTION 9.02    Notices, Etc.

(a)    Addresses. All notices and other communications provided for hereunder
shall be in writing (including telecopier communication) and mailed, telecopied,
or delivered (or in the case of any Notice of Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:

if to Mondelēz or any other Borrower:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Executive Vice President and

Chief Financial Officer

with copies to:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Treasurer

Fax number: (847) 943-4903;

and

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Assistant Treasurer

Fax number: (847) 943-4903;

if to Mondelēz, as guarantor:

Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Vice President and Corporate Secretary

Fax number: (570) 235-3005;

 

-49-



--------------------------------------------------------------------------------

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to the Administrative Agent:

c/o JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Courtney Eng

Email: courtney.c.eng@jpmorgan.com

with a copy to:

JPMorgan Loan Services

Loan & Agency

500 Stanton Christiana Road, Ops2, Floor 3

Newark, DE 19713-2107

Attention: Jane Dreisbach

Email: jane.dreisbach@jpmorgan.com

Fax number: (302) 634-4733;

or, as to any Borrower, Mondelēz or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Mondelēz and the Administrative
Agent.

(b)    Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent, or if the date of receipt
is not a Business Day, as of 9:00 a.m. (New York City time) on the next
succeeding Business Day. Delivery by telecopier or email of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

SECTION 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

-50-



--------------------------------------------------------------------------------

SECTION 9.04    Costs and Expenses.

(a)    Administrative Agent; Enforcement. Mondelēz agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Administrative Agent), modification and amendment
of this Agreement and the documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent and the Joint Bookrunners with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement and the
closing hereunder, shall be limited to the reasonable fees and expenses of
Cahill, Gordon & Reindel LLP), and all costs and expenses of the Lenders and the
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and the Administrative Agent), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other documents to be delivered hereunder.

(b)    Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Mondelēz pursuant to Section 9.07(a) or for any other
reason, Mondelēz shall, upon demand by any Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses which it may reasonably incur as a result of such
payment, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance. Without prejudice to the survival of any other agreement of any
Borrower or Mondelēz hereunder, the agreements and obligations of each Borrower
and Mondelēz contained in Section 2.02(c), 2.05, 2.12, 2.15, this
Section 9.04(b) and Section 9.04(c) shall survive the payment in full of
principal and interest hereunder.

(c)    Indemnification. Each Borrower and Mondelēz jointly and severally agrees
to indemnify and hold harmless each Agent and each Lender and each of their
respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to this Agreement or any of
the other documents delivered hereunder, the Advances or any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by any
Borrower, whether or not such Indemnified Party is a party to such transaction,
or (ii) related to any Borrower’s or Mondelēz’s consummation of any transaction
or proposed transaction contemplated hereby (whether or not consummated) or
entering into this Agreement, or to any actions or omissions of any Borrower or
Mondelēz, any of their respective

 

-51-



--------------------------------------------------------------------------------

Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Mondelēz or any Borrower
or any other Person; provided, however, that neither any Borrower nor Mondelēz
shall be required to indemnify an Indemnified Party from or against any portion
of such claims, damages, losses, liabilities or expenses that is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Party.

SECTION 9.05    Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Mondelēz or any
Borrower against any and all of the obligations of any Borrower or Mondelēz now
or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify the appropriate Borrower or
Mondelēz, as the case may be, after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its affiliates may
have.

SECTION 9.06    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of Mondelēz, each of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that neither any
Borrower nor Mondelēz shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of each of the Lenders.

SECTION 9.07    Assignments and Participations.

(a)    Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances owing to it), subject to the following:

(i)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (other than,
except in the case of an assignment made pursuant to Section 9.07(h), any
Competitive Bid Advances owing to such Lender or any Competitive Bid Notes held
by it);

(ii)    the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event, other than
with respect to

 

-52-



--------------------------------------------------------------------------------

assignments to other Lenders, or affiliates of Lenders, or assignment of the
entire Commitment amount held by such Lender or the entire amount of Pro Rata
Advances owing to such Lender, be less than $10,000,000, subject in each case to
reduction at the sole discretion of Mondelēz, and shall be an integral multiple
of $1,000,000;

(iii)    each such assignment shall be to an Eligible Assignee;

(iv)    each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or (e) has occurred and is continuing, Mondelēz (such consents not to be
unreasonably withheld or delayed and such consents by Mondelēz shall be deemed
given if no objection is received by the assigning Lender and the Administrative
Agent from Mondelēz within twenty (20) Business Days after written notice of
such proposed assignment has been delivered to Mondelēz); provided, that no
consent of the Administrative Agent or Mondelēz shall be required for an
assignment to another Lender or an affiliate of a Lender; and

(v)    the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Mondelēz shall pay or cause to be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

(b)    Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or Mondelēz or the performance or observance by any Borrower or
Mondelēz of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee

 

-53-



--------------------------------------------------------------------------------

confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any Plan subject to Title I of ERISA
or Section 4975 of the Internal Revenue Code or (B) the assignment or Advance is
not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (vii) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c)    Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Mondelēz.

(d)    Register. The Administrative Agent shall maintain at its address referred
to in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal and interest amounts of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Mondelēz, the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement, notwithstanding any notice
to the contrary. The Register shall be available for inspection by Mondelēz, any
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)    Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Mondelēz hereunder) shall remain unchanged,

(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

 

-54-



--------------------------------------------------------------------------------

(iii)    Mondelēz, the other Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv)    each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to Section
2.15(e), (f) or (g); provided that a participant shall provide the forms and/or
certificates solely to the participating Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (e) of this Section,

(v)    no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by any Borrower or Mondelēz therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, and

(vi)    a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Mondelēz or the
relevant Borrower’s prior written consent (not to be unreasonably withheld or
delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the relevant Borrower, maintain a register on which it
enters the name and address of each participant and the principal and interest
amounts of each participant’s interest in the Advances or other obligations
under this Agreement (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Advances or its other Obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Advance or other Obligation is in registered
form under Section 5f.103(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code.

(f)    Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to Mondelēz or any Borrower furnished
to such Lender by or on behalf of Mondelēz or any Borrower; provided that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to Mondelēz or any Borrower or any of their respective
Subsidiaries received by it from such Lender.

 

-55-



--------------------------------------------------------------------------------

(g)    Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or central bank performing similar functions in
accordance with applicable law.

(h)    Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders and that has been consented to by the Required Lenders or (iv) any
Lender shall become a Defaulting Lender, Mondelēz shall have the right, at its
own expense, upon notice to such Lender and the Administrative Agent, (A) to
terminate the Commitment of such Lender or (B) to require such Lender to
transfer and assign at par and without recourse (in accordance with and subject
to the restrictions contained in Section 9.07) all its interests, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to Mondelēz and approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed), which shall assume such
obligations; provided, that (x) in the case of any replacement of a
Non-Consenting Lender, each assignee shall have consented to the relevant
amendment, (y) no such termination or assignment shall conflict with any law or
any rule, regulation or order of any Governmental Authority and (z) the
Borrowers or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Advances made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. Mondelēz will not have the right to terminate the
commitment of any Lender, or to require any Lender to assign its rights and
interests hereunder, if, prior to such termination or assignment, as a result of
a waiver by such Lender or otherwise, the circumstances entitling Mondelēz to
require such termination or assignment cease to apply. Each Lender agrees that,
if Mondelēz elects to replace such Lender in accordance with this Section 9.07,
it shall promptly execute and deliver to the Administrative Agent an Assignment
and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Advances) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.

SECTION 9.08    Designated Subsidiaries.

(a)    Designation. Mondelēz may at any time, and from time to time after the
Effective Date, by delivery to the Administrative Agent of a Designation
Agreement duly executed by Mondelēz and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate such Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement and such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Administrative Agent shall promptly notify each Lender of each such
designation by Mondelēz and the identity of the respective Subsidiary.

 

-56-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of Mondelēz through an
affiliate or non-U.S. branch of such Lender designated by such Lender at its
sole option; provided such designation and Advance does not, in and of itself,
subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15 than
would have been payable if such Lender made such Advance directly.

(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Mondelēz). Thereafter, the
Lenders shall be under no further obligation to make any Advance hereunder to
such former Designated Subsidiary until such time as it has been redesignated a
Designated Subsidiary by Mondelēz pursuant to Section 9.08(a).

SECTION 9.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the substantive laws of the State of New
York without regard to choice of law doctrines.

SECTION 9.10    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.11    Jurisdiction, Etc.

(a)    Submission to Jurisdiction; Service of Process. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court of
the Southern District of New York, and any appellate court thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such court. Each of
Mondelēz and each Borrower hereby agrees that service of process in any such
action or proceeding brought in any such court may be

 

-57-



--------------------------------------------------------------------------------

made upon the process agent appointed pursuant to Section 9.11(b) (the “Process
Agent”) and each Designated Subsidiary hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each of Mondelēz and each Borrower
hereby further irrevocably consents to the service of process in any such action
or proceeding in any such court by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to Mondelēz or such Borrower, as
applicable, at its address specified pursuant to Section 9.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to serve legal process in any
other manner permitted by law.

(b)    Appointment of Process Agent. Mondelēz agrees to appoint a Process Agent
from the Effective Date through the repayment in full of all Obligations
hereunder (i) to receive on behalf of Mondelēz, each Borrower and each
Designated Subsidiary and their respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding in any New York State or Federal court sitting in New York City
arising out of or relating to this Agreement and (ii) to forward forthwith to
Mondelēz, each Borrower and each Designated Subsidiary at their respective
addresses copies of any summons, complaint and other process which such Process
Agent receives in connection with its appointment. Mondelēz will give the
Administrative Agent prompt notice of such Process Agent’s address.

(c)    Waivers.

(i)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(ii)    To the extent permitted by applicable law, each of the Borrowers,
Mondelēz and the Lenders shall not assert and hereby waives, any claim against
any other party hereto or any of their respective affiliates, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to this Agreement
or any related document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Advance or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each of the parties
hereto hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor. For the avoidance of doubt, the waiver of claims for such
damages against each Borrower and Mondelēz shall not limit the indemnity
obligations set forth in Section 9.04(c).

 

-58-



--------------------------------------------------------------------------------

(iii)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR ANY OF THE OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 9.12    Confidentiality. None of the Agents nor any Lender shall
disclose any confidential information relating to Mondelēz or any Borrower to
any other Person without the consent of Mondelēz, other than (a) to such Agent’s
or such Lender’s affiliates and their officers, directors, employees, agents,
advisors, insurers and re-insurers, rating agencies, market data collectors,
credit insurance providers, any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement and, as contemplated
by Section 9.07(f), to actual or prospective assignees and participants, and
then, in each such case, only on a confidential basis; provided, however, that
such actual or prospective assignee or participant shall have been made aware of
this Section 9.12 and shall have agreed to be bound by its provisions as if it
were a party to this Agreement, (b) as required by any law, rule or regulation
or judicial process, (c) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking or other financial
institutions, including in connection with the creation of security interests as
contemplated by Section 9.07(g) and (d) in connection with enforcing or
administering this Agreement.

 

-59-



--------------------------------------------------------------------------------

SECTION 9.13    No Fiduciary Relationship. Each Borrower acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrowers, on
the one hand, and any Agent or any Lender, on the other hand, is intended to be
or has been created in respect of any of the financing transactions contemplated
by this Agreement, irrespective of whether any Agent or any Lender has advised
or is advising Mondelēz on other matters (it being understood and agreed that
nothing in this provision will relieve any Agent or any Lender of any advisory
or fiduciary responsibilities it may have in connection with other transactions)
and (b) each Agent and each Lender may have economic interests that conflict
with those of the Borrowers and the transactions contemplated by this Agreement
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents and the Lenders, on the
one hand, and the Borrowers, on the other. Each Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors in connection with
the transactions contemplated hereby to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.

SECTION 9.14    Integration. This Agreement and the Notes represent the
agreement of Mondelēz, the other Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent,
Mondelēz, the other Borrowers or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the Notes other than
the matters referred to in Sections 2.09(b) and 9.04(a), the Fee Letter and any
other fee letters entered into among Mondelēz and the Joint Bookrunners, if any,
and except for any confidentiality agreements entered into by Lenders in
connection with this Agreement or the transactions contemplated hereby.

SECTION 9.15    USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Patriot Act.

SECTION 9.16    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
this Agreement or any other documents or agreements relating to the Loans made
hereunder, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

-60-



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other documents or agreements relating to the Loans made
hereunder; and

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Left Blank Intentionally]

 

-61-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONDELĒZ INTERNATIONAL, INC. By:  

/s/ Brian Gladden

Name:   Brian Gladden Title:   EVP and CFO

 

[Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender

By  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director

 

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA N.A., as Lender By  

/s/ Sean Morrissey

Name:   Sean Morrissey Title:   Associate

 

[Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By  

/s/ Carolyn Kee

  Name:   Carolyn Kee   Title:   Vice President

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By  

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory By  

/s/ Karim Rahimtoola

  Name:   Karim Rahimtoola   Title:   Authorized Signatory

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By  

/s/ Robert J. Devir

  Name:   Robert J. Devir   Title:   Managing Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By  

/s/ Christine Howatt

  Name:   Christine Howatt   Title:   Authorized Signatory

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By  

/s/ Christopher Aitkin

  Name:   Christopher Aitkin   Title:   Assistant Vice President

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By  

/s/ Mike Shryock

  Name:   Mike Shryock   Title:   Managing Director By  

/s/ Emma Petersen

  Name:   Emma Petersen   Title:   Vice President

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

By  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director By  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD, as Lender By  

/s/ Tracy Rahn

  Name:   Tracy Rahn   Title:   Authorized Signatory

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as Lender By  

/s/ Shelley Yu

  Name:   Shelley Yu   Title:   Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By  

/s/ James Travagline

  Name:   James Travagline   Title:   Managing Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH as Lender By  

/s/ Annie Dorval

  Name:   Annie Dorval   Title:   Authorized Signatory

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender By  

/s/ Mauricio Benitez

  Name:   Mauricio Benitez   Title:   Executive Director By  

/s/ Brian Crowley

  Name:   Brian Crowley   Title:   Managing Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A., NEW YORK BRANCH, as Lender

By  

/s/ Rita Walz-Cuccioli

  Name:   Rita Walz-Cuccioli   Title:   Executive Director     Banco Santander,
S.A.,     New York Branch By  

/s/ Terence Corcoran

  Name:   Terence Corcoran   Title:   Senior Vice President     Banco Santander,
S.A.,     New York Branch

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH, as Lender

By  

/s/ Pedro Bell

  Name:   Pedro Bell   Title:   Director By  

/s/ Marie Duflos

  Name:   Marie Duflos   Title:   Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender By  

/s/ Kaye Ea

  Name:   Kaye Ea   Title:   Managing Director By  

/s/ Gordon Yip

  Name:   Gordon Yip   Title:   Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

INTESA SANPAOLO SP.A. – NEW YORK BRANCH, as Lender

By  

/s/ Jennifer Feldman Facciola

  Name:   Jennifer Feldman Facciola   Title:   Relationship Manager By  

/s/ Francesco Di Mario

  Name:   Francesco Di Mario   Title:   FVP & Head of Credit

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., as Lender By  

/s/ James D Weinstein

  Name:   James D Weinstein   Title:   Managing Director

[Signature Page to Mondelēz Credit Agreement]



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as Lender

By  

/s/ Stuart Brown

  Name:   Stuart Brown   Title:   Executive Director

[Signature Page to Mondelēz Credit Agreement]